Citation Nr: 1019365	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in November 
2008.  For the reasons set forth below,  this appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

As set forth in the Board's prior Remand, the Veteran served 
in the United States Public Health Service as a surgeon.  He 
contends that while in service he developed rheumatoid 
arthritis in his hands, which he treated himself, and that 
his condition has since spread, resulting in his current 
bilateral hand and cervical spine disabilities.  Furthermore, 
as referenced in the Board's prior Remand, the Veteran had no 
neck or hand abnormalities noted on entrance to service, but 
his separation examination report notes non-tender fusiform 
swelling of his proximal interphalangeal joints and mild 
joint deformity, which was possibly early rheumatoid 
arthritis.  Additionally, in his separation self-report of 
medical history, the Veteran affirmed having swollen or 
painful joints; arthritis or rheumatism; and a bone, joint, 
or other deformity.  The Veteran also noted that he had a 3+ 
positive rheumatoid arthritis test while in service, and this 
information is verified by an August 1969 Department of 
Health, Education, and Welfare memorandum.   

When the Board last reviewed this appeal, the only post-
service medical records associated with the Veteran's claims 
file were two letters from his private treating physicians, 
which note that the Veteran currently has cervical 
degenerative disc disease and a tremor, twitching, and grip 
weakness in his left hand.  However, neither the private 
treatment records from these two physicians, nor the 
Veteran's Social Security Administration (SSA) disability 
records had been obtained, and the Board remanded the 
Veteran's claims in order to obtain these records and afford 
the Veteran a VA examination to determine whether any current 
cervical or hand disabilities began in or were otherwise 
attributable to service.

The Board notes that the Veteran's private and SSA records 
have been obtained and associated with the Veteran's claims 
file; however, the Board finds that the VA medical opinion 
rendered in conjunction with the Veteran's VA examination is 
insufficient.  Specifically, when declining to relate the 
Veteran's cervical and hand disabilities to service, the 
examiner stated that no abnormalities of the Veteran's spine 
or upper extremities were noted at separation.  As outlined 
above, this is erroneous, as the Veteran's upper extremities 
were noted to be abnormal, and the evaluating physician 
described these abnormalities as non-tender fusiform swelling 
of his proximal interphalangeal joints and mild joint 
deformity, which was assessed as possible early rheumatoid 
arthritis.  (It appears that the examiner reviewed the 
Veteran's post-service August 1969 pre-employment physical 
examination report, and not his separation physical 
examination conducted in May 1969.)  Accordingly, a VA 
opinion to include consideration of this pertinent evidence 
should be obtained.

Moreover, a review of the treatment records obtained pursuant 
the Board's 2008 Remand instructions reveals further 
information that should be considered by the VA examiner when 
rendering a medical opinion.  This information includes, but 
is not limited to, consideration of the private treatment 
record reflecting the Veteran's report that he had 
experienced on-going neck pain before two significant flare-
ups of neck pain, one in 1984 and another in 1987 (as 
reflected in a November 1991 private treatment record); his 
report that he was rear-ended in approximately 1983 or 1984, 
after which his neck pain significantly increased (as 
reflected in an April 1989 private treatment record); and a 
June 1983 private x-ray report noting that the Veteran's neck 
x-rays revealed chronic degenerative discogenic and 
degenerative joint disease at C4 through C7.

Accordingly, a VA medical opinion should be obtained to 
include consideration of the evidence set forth above.

Therefore, the case is REMANDED for the following action:

1. The Veteran's claims file should be 
returned to the physician who performed 
the Veteran's June 2009 VA examination 
(and rendered the August 2009 addendum 
medical opinion), if possible.  If this 
examiner is unavailable, the claims file 
should be reviewed by an appropriate VA 
medical professional.

The examiner is then asked to review all 
of the relevant medical evidence of 
record, including the upper extremity 
abnormalities noted during the Veteran's 
separation physical examination and his 
post-service treatment reports.  The 
examiner should then opine whether any 
currently-diagnosed cervical or hand 
disabilities had their onset in or are 
otherwise related to service.  
 
A complete rationale should be provided 
for all opinions expressed.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

2.  Thereafter, the evidence should be 
reviewed, and the Veteran's claims should 
be re-adjudicated.  If the Veteran's 
claims remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This Remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


